 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    DAIMON MONROE,                                    Case No. 2:18-cv-01491-GMN-PAL
12                       Petitioner,                    ORDER
13           v.
14    WARDEN WILLIAMS, et al.,
15                       Respondents.
16

17          Respondents having filed a motion for enlargement of time (first request) (ECF No. 23),

18   and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents' motion for enlargement of time (first

20   request) (ECF No. 23) is GRANTED. Respondents will have up to and including October 29,

21   2019, to file a response to the petition (ECF No. 19).

22          DATED: September 4, 2019
23                                                              ______________________________
                                                                GLORIA M. NAVARRO
24                                                              United States District Judge
25

26
27

28
                                                       1
